DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 2-14 and 16-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority Status
Foreign priority benefit under 35 U.S.C. 119 (a)-(d) is acknowledged. 

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  

Claim(s) 1 do/does not follow the convention of separating distinct elements/steps of the claims with line spacings or line indentations.  MPEP 608.01(i) expressly states, “… Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”  For example, Claim 1’s “controller” performs at least 3 distinct elements/steps (“determine a type of each of the one or more articles from the identification information”; “determine a delivery route based on the determined type of the article”; and “control the temperature regulator based on the measured temperature of each of the one or more articles while controlling the travel driver such that the robot moves along the determined delivery route”); however, the claim as presented fails to delineate these elements/steps in accordance with MPEP 608.01(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 is/are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 20190340569 A1 (“Prager”).

	Regarding Claim 1, Prager discloses a robot (e.g., “UAV”) comprising (see at least Abstract and ¶ 1, 3):
one or more (Only one option is required to satisfy a “one or more” limitation.) loading spaces (e.g., “temperature controlled compartment”) configured to load one or more (Only one option is required to satisfy a “one or more” limitation.) articles (e.g., “temperature-sensitive item”) (see at least Abstract, ¶ 4);
a travel driver configured to move the robot (see Fig. 1A-1E with associated text; in particular, Prager illustrates at least a “propulsion unit”);
an input interface (e.g., “remote device) configured to obtain identification information of the one or more articles (see at least ¶ 26, 28, 118-121, 135-139. Prager discloses “a user could request UAV delivery of a package to their home via their mobile phone” from ¶ 120; “…receiving a request for delivery of a temperature-sensitive item. In addition to indicating the delivery location for the item, the request can indicate a preferred temperature range at which to maintain the item during delivery” from ¶ 28; and “request that a UAV be dispatched to pick-up one or more items (e.g., a food order) from a source location (e.g., the restaurant's address), and then deliver the one or more items to a target location (e.g., a customer's address)” from ¶ 121);
one or more (Only one option is required to satisfy a “one or more” limitation.) temperature sensors (e.g., “sensor(s) 232”) configured to measure temperature of each of the one or more articles (see at least ¶ 108-110);
a temperature regulator (e.g., “temperature control unit 230”) configured to heat or (Only one option is required to satisfy an “or” limitation.) cool the one or more loading spaces (see at least ¶ 4, 108-112); and
a controller (e.g., “processor”) configured to (see at least ¶ 55-56)[:] 
determine a type of each of the one or more articles from the identification information (see at least Abstract, ¶ 26, 28, 111, 118-121, 135-139), 
determine a delivery route based on the determined type of the article (see at least ¶ 51, 64-75, 122), and 
control the temperature regulator based on the measured temperature of each of the one or more articles while controlling the travel driver such that the robot moves along the determined delivery route (see at least ¶ 51, 64-75, 92-95, 108-112, 122).

Claim 15 repeats the subject matter of Claim 1 and rejected in like manner.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax